PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1589


GORDON GOINES,

                 Plaintiff - Appellant,

           v.

VALLEY COMMUNITY SERVICES BOARD; DAVID SHAW; ROBERT DEAN; D.
L. WILLIAMS; JENNA RHODES; JOHN DOES 1-10,

                 Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Elizabeth Kay Dillon,
District Judge. (5:14-cv-00065-EKD-JCH)


Argued:   January 26, 2016                   Decided:   May 9, 2016


Before TRAXLER, Chief Judge, and WILKINSON and NIEMEYER, Circuit
Judges.


Affirmed in part, vacated in part, and remanded by published
opinion.   Chief Judge Traxler wrote the opinion in which Judge
Wilkinson and Judge Niemeyer joined.    Judge Niemeyer wrote a
separate concurring opinion.


Timothy Lawrence Coffield, COFFIELD PLLC, Keswick, Virginia;
Jesse Howard Baker, LAW OFFICE OF JESSE BAKER IV, Gainesville,
Virginia, for Appellant. Richard Hustis Milnor, ZUNKA MILNOR &
CARTER, LTD, Charlottesville, Virginia; James Morton Bowling,
ST. JOHN, BOWLING, LAWRENCE & QUAGLIANA, LLP, Charlottesville,
Virginia; Rosalie Fessier, TIMBERLAKE, SMITH, THOMAS & MOSES,
PC, Staunton, Virginia, for Appellees.
TRAXLER, Chief Judge:

     Gordon    Goines     went    to       the   police   station     to    report       the

theft of his cable services and ended up involuntarily detained

for six days for a mental-health evaluation.                      Goines thereafter

brought this action under 42 U.S.C. § 1983, alleging that he was

unlawfully seized without probable cause in violation of the

Fourth and Fourteenth Amendments.                    Goines named as defendants

the police officers who initially detained him, as well as the

mental-health worker who evaluated him, and the mental-health

worker’s employer.         The district court granted the defendants’

motion to dismiss for failure to state a claim, see Fed. R. Civ.

P. 12(b)(6), and dismissed the complaint in its entirety.                                 We

conclude that the claims against the mental-health evaluator and

her employer were properly dismissed.                     As to the two officers

who initially took Goines into custody, however, we find the

allegations     of     Goines’    complaint          sufficient    to      survive       the

motion to dismiss.          We therefore affirm the district court’s

order     in   part,     vacate       in     part,     and   remand        for    further

proceedings.

                                            I.

        In § 1983 actions, government officials are entitled to

qualified immunity so long as they have not violated “clearly

established     statutory        or    constitutional        rights        of    which     a


                                             2
reasonable person would have known.”                     Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982).              The     contours      of    the    law    relevant      to

this case are easily stated.                 “[T]he general right to be free

from seizure unless probable cause exists is clearly established

in the mental health seizure context. . . . [A]n officer must

have    probable      cause   to     believe      that     the      individual     posed    a

danger to himself or others before involuntarily detaining the

individual.”          Bailey v. Kennedy, 349 F.3d 731, 741 (4th Cir.

2003) (internal quotation marks and alterations omitted).                                  We

will consider the sufficiency of Goines’ complaint in light of

this standard.

                                            II.

       According      to    the    allegations        of      the    complaint,     Goines

suffers from cerebellar ataxia, a neurological condition that

causes him difficulties with his speech, balance, and certain

fine    motor    functions.          The   disorder      does       not   affect   Goines’

cognitive functioning, and he has no mental health issues.

       In May 2014, Goines began experiencing problems with his

cable    television        service    --    the    service       would    intermittently

disconnect and the television would freeze and produce loud line

noises while it was turned on.                     A technician with the cable

provider visited Goines on May 15 and determined that an unknown

neighbor        had    spliced       into        Goines’       cable,       causing     the

disconnections and line noises.                   The technician advised Goines

                                             3
to report the theft to the police.                  Goines thereafter walked

across the street to the police station and reported the cable

theft, telling the police that he did not want to confront the

neighbor because he did not know how the neighbor would react

and he did not want to get into a fight.

     The officer to whom Goines first spoke turned him over to

defendant officers David Shaw and Robert Dean (together, the

“Officers”).        Goines agreed to take the Officers back to his

apartment   so   he    could   demonstrate     the    problem.     Because    the

Officers did not turn on the television, however, they did not

hear the noises.       The Officers asked Goines if he had any mental

health    issues,     which    Goines     denied,    and   asked   whether    “he

‘wanted to talk to someone.’”             J.A 12.     Believing that he would

be speaking to someone about the cable theft, Goines answered in

the affirmative.        The Officers then handcuffed Goines, walked

him back to the police station, and placed him in the back of a

patrol car.      Goines told the Officers he wanted to go home and

asked to be let out of the car, but Officer Dean told Goines

“‘that wasn’t an option.’”           J.A. 12.        The Officers transported

Goines,   involuntarily,       to   the   Augusta     County   Medical    Center,

where he was strip-searched and handcuffed to a table.                   While at

the Medical Center, the Officers learned that Goines owned a

registered handgun.       Goines volunteered to give the gun to the



                                          4
Officers       if    “‘there         was    a    problem,’”       J.A.     13,     and    Goines

reiterated his desire to go home.

     Goines was evaluated at the Medical Center by defendant

Jenna     Rhodes,         an     emergency        services       and      intake       clinician

employed by defendant Valley Community Services Board.                                    Goines

attached       as    an    exhibit         to    his    complaint       the     “Preadmission

Screening       Report”         completed       by     Rhodes.         J.A.    22.        In    the

Screening Report, Rhodes described her personal observations of

Goines    as       well    as    information           about   Goines’        statements       and

behavior      that     the      Officers        had    provided    her.         Based     on    her

observations         and       the   Officers’         information,       Rhodes       concluded

that Goines suffered from a mental illness and that he posed a

threat    to    the       safety      of    his      neighbors,     and    Rhodes        filed    a

petition seeking to have Goines involuntarily detained.                                         The

magistrate judge granted the petition at 8:41 p.m. on May 15,

2014, and issued a temporary detention order.                             Goines thereafter

was transported to Crossroads Mental Health Center, where he

remained until he was released on May 20, 2014.

        The    facts       set       out    above       form     the     core     of     Goines’

constitutional claims that the defendants violated the Fourth

Amendment because they lacked probable cause to believe Goines

had a mental illness and was a threat to himself or others.                                      In

addition      to    these       facts,     however,       Goines’      complaint         contains

several       references        to    a    report      (the    “Incident       Report”)        that

                                                  5
Officer   Shaw    prepared    sometime       after   the   interaction      with

Goines.

      Quoting from the Incident Report, the complaint states that

the first police officer to whom Goines spoke told Officers Shaw

and Dean that Goines “‘seemed to have some mental health issues

going on over an issue with a television.’”                     J.A. 11.    The

complaint also alleges that the Officers “ignored or did not

take the time to understand” the nature of Goines’ problem --

that someone had spliced into his cable, which was causing line

noises and other issues when the television was turned on.                   As

an apparent indication of the Officers’ failure to understand,

the   complaint   then     quotes   Shaw’s    statement    in    the   Incident

Report that Goines told the Officers that “‘there was a clicking

noise in the wall because someone outside was controlling his

T.V.’”    J.A. 11.   The complaint, again quoting from the Incident

Report, states that even though Goines denied having any mental

health issues, the Officers “[n]evertheless . . . concluded that

Goines was ‘having irrational issues and hearing things.’”                  J.A.

12.

      Although    Goines     quoted    the     Incident    Report      in   his

complaint, he did not attach it as an exhibit or explicitly

incorporate the entire report by reference.                 The defendants,

however, attached a copy of the Incident Report to their motion

to dismiss and referred to other parts of the Incident Report --

                                      6
i.e., parts not quoted by Goines -- when arguing that Goines

failed to state a claim.

     While a 12(b)(6) motion focuses on the allegations of the

complaint, it is well established that a document attached to a

motion to dismiss may be considered when evaluating a motion to

dismiss    if       the    document        was     “integral       to    the   complaint        and

authentic.”          Sec’y of State For Defence v. Trimble Nav. Ltd.,

484 F.3d 700, 705 (4th Cir. 2007).                          The district court therefore

treated the Incident Report as if it had been attached to the

complaint and considered the contents of the Incident Report.

Recognizing the general rule that the exhibit prevails in the

event     of    a    conflict            between       an    attached     exhibit        and     the

allegations         of         a    complaint,         see    S.    Walk       at   Broadlands

Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d 175,

182 (4th Cir. 2013), the district court believed that because

the Incident Report was prepared by the Officers and reflected

their    version          of       the   relevant       events,    an    exception        to     the

exhibit-prevails               rule       was      required.            Accordingly,            when

considering the sufficiency of Goines’ complaint, the district

court    treated         the       contents     of     the   Incident      Report       as     true,

except     where         “the        complaint         expressly    conflicts           with,    or

contradicts         any    factual         allegations        in   the     .   .    .    Incident

Report.”       J.A. 187-88 (emphasis added).



                                                   7
       As to the constitutional claims against the Officers, the

district      court    determined      that       the     facts    reflected        in    the

complaint and Incident Report established that the Officers were

entitled to qualified immunity.                  In the district court’s view,

“it was objectively reasonable for the officers to conclude that

there was probable cause to believe Goines was suffering from a

mental illness,” and it was likewise objectively reasonable to

believe “that there was probable cause to believe Goines posed a

threat to others.”           J.A. 200.        Central to the court’s analysis

were certain “facts” appearing in the Incident Report but not in

the Complaint: (1) that Goines told the Officers while they were

in    his    apartment     that   he   was       then    hearing       noises      that   the

Officers      could    not    hear     and    repeatedly          said      that   “someone

outside [was] controlling” his television, J.A. 39, which made

it    objectively      reasonable      for    the    Officers          to   conclude      that

Goines had a mental illness; and (2) that Goines, in response to

a series of questions from the Officers, stated that he would

“hurt” his neighbors “by punching them,” J.A. 39, which made it

objectively reasonable for the Officers to conclude that Goines

was   a     threat    to   others.      The      court    therefore         dismissed     the

claims against the Officers.

       The    court    likewise      dismissed          the   constitutional         claims

against Rhodes and her employer.                    As previously noted, Goines

attached      the     Screening      Report       prepared        by     Rhodes     to     his

                                             8
complaint.     The district court took the same approach with the

Screening Report as it did with the Incident Report -- unless

the complaint explicitly contradicted the Screening Report, the

court accepted the contents of the Screening Report as true.

The district court concluded that, in light of the information

set out in the Screening Report, Rhodes had probable cause to

believe that Goines had a mental illness and was a danger to

others.      Accordingly, the court dismissed the claims against

Rhodes and her employer.

      This appeal followed.

                                    III.

      We begin with Goines’ claims against the Officers.              Goines

argues that the district court erred in treating the allegations

of the Incident Report as true and that the allegations in his

complaint establish that the Officers lacked probable cause to

believe that he was mentally ill or that he posed a danger to

himself or others.        As noted above, the district court relied on

the Incident Report to dismiss the claim against the Officers.

The   question,   then,    is   whether   the   court’s   reliance   on   that

document was proper.

                                     A.

      “A motion to dismiss tests the sufficiency of a complaint,”

Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th Cir. 2013),

and our evaluation is thus generally limited to a review of the

                                      9
allegations of the complaint itself.                However, we also consider

documents that are explicitly incorporated into the complaint by

reference, Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

U.S. 308, 322 (2007), and those attached to the complaint as

exhibits, see Fed. R. Civ. P. 10(c).                And, as mentioned above,

we may consider a document submitted by the movant that was not

attached to or expressly incorporated in a complaint, so long as

the   document      was    integral   to   the    complaint   and   there   is    no

dispute about the document’s authenticity.                    See Trimble, 484

F.3d at 705; Am. Chiropractic Ass’n v. Trigon Healthcare, Inc.,

367 F.3d 212, 234 (4th Cir. 2004); Phillips v. LCI Int’l, Inc.,

190 F.3d 609, 618 (4th Cir. 1999).

      Whether the court properly considered the Incident Report,

which was quoted in but not attached to the complaint, is not

entirely clear.           Although the complaint included a few quotes

from and references to the Incident Report, Goines’ claims do

not   turn    on,    nor    are    they    otherwise    based   on,   statements

contained in the Incident Report.                See Sira v. Morton, 380 F.3d

57, 67 (2d Cir. 2004) (“Limited quotation from or reference to

documents that may constitute relevant evidence in a case is not

enough   to   incorporate         those    documents,   wholesale,     into      the

complaint.”).        Under these circumstances, the Incident Report

arguably is not integral to the complaint and therefore should

not have been considered by the district court.                 See Chambers v.

                                           10
Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (explaining

that      a    document      is    “integral     to     the    complaint”       “where    the

complaint relies heavily upon its terms and effect” (internal

quotation marks omitted)); Smith v. Hogan, 794 F.3d 249, 255 (2d

Cir. 2015) (document with “no independent legal significance to

[plaintiff’s] claim” was not integral to complaint).

       Nonetheless, because Goines does not argue otherwise, we

will      assume    without        deciding      that    the       Incident     Report    was

integral to the complaint.                   And because there is no question

about the authenticity of the Incident Report, we will therefore

assume that the district court properly treated the Incident

Report as if it had been attached to the complaint.                               The more

difficult        question         is   whether     the    district       court     properly

treated the factual contents of the Incident Report as true.

       As previously noted, the district court’s approach to this

question        began     with     its   recognition      of       the   exhibit-prevails

rule, which provides that “in the event of conflict between the

bare allegations of the complaint and any exhibit attached . . .

,   the       exhibit   prevails.”          Fayetteville        Inv’rs     v.    Commercial

Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991)); accord S.

Walk, 713 F.3d at 182.                 Under the rule, if a plaintiff “attaches

documents and relies upon the documents to form the basis for a

claim     or     part   of    a    claim,    dismissal        is    appropriate     if    the

document        negates    the     claim.”       Thompson      v.    Illinois     Dep’t    of

                                              11
Prof’l     Regulation,          300       F.3d        750,     754     (7th     Cir.      2002).

Accordingly, if a breach-of-contract plaintiff alleges a failure

to   perform      an   act    required        by      the    contract,        the    contract’s

description       of    the    defendant’s            duties    will    prevail       over    the

plaintiff’s contrary characterization.                          See E. Shore Markets,

Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 181 (4th Cir.

2000) (district court properly dismissed breach-of-lease claim

where terms of attached lease established that landlord had the

contractual right to take action challenged by the plaintiff);

cf. S. Walk, 713 F.3d at 182 (looking to terms of attached

contract     to    conclude         that      plaintiff         seeking        to    invalidate

portions    of    the    contract         lacked       standing).            Similarly,      if   a

securities-fraud          plaintiff           alleges          that      the        defendant’s

prospectus failed to disclose a material risk, the claim will be

dismissed if the prospectus shows the disclosure was in fact

made.     See Cozzarelli v. Inspire Pharm. Inc., 549 F.3d 618, 625

(4th Cir. 2008) (where securities-fraud complaint quoted from

investment       analysts’         reports    to      support        claim    that    defendant

intentionally          misled       the      public,         district        court     properly

reviewed     reports          in     their       entirety        when        dismissing       the

complaint).

      Animating the exhibit-prevails rule is the presumption that

the plaintiff, by basing his claim on the attached document, has

adopted    as     true   the       contents       of    that    document.            Plaintiffs

                                                 12
attach exhibits to their complaints for all sorts of reasons,

however, see EEOC v. Concentra Health Servs., Inc., 496 F.3d

773, 778 (7th Cir. 2007), and it is not always appropriate to

conclude    that    the   plaintiff      has   adopted    the   contents   of    an

attached document, see N. Ind. Gun & Outdoor Shows, Inc. v. City

of S. Bend, 163 F.3d 449, 455 (7th Cir. 1998) (explaining that

“Rule 10(c) does not require a plaintiff to adopt every word

within   the   exhibits     as    true   for   purposes    of   pleading   simply

because the documents were attached to the complaint to support

an alleged fact”).          Indeed, if attached documents were always

treated as if their contents were adopted by the plaintiff, a

libel    plaintiff    would      plead   himself   out    of    court   simply   by

attaching the libelous writing to his complaint.                    See Gant v.

Wallingford Bd. of Educ., 69 F.3d 669, 674 (2d Cir. 1995) (“[A]

libel plaintiff may attach the writing alleged in the complaint

to be libelous without risk that the court will deem true all

libels in it.”).          Accordingly, before treating the contents of

an attached or incorporated document as true, the district court

should consider the nature of the document and why the plaintiff

attached it.       Cf. N. Ind. Gun & Outdoor, 163 F.3d at 455 (before

treating contents of attached document as true, courts should

“consider why a plaintiff attached the document[], who authored

the document[], and the reliability of the document[]”).



                                         13
      When the plaintiff attaches or incorporates a document upon

which his claim is based, or when the complaint otherwise shows

that the plaintiff has adopted the contents of the document,

crediting   the      document   over    conflicting     allegations     in   the

complaint is proper.        See, e.g., Am. Chiropractic, 367 F.3d at

233-35    (dismissing      civil      RICO    claim    despite      complaint’s

allegation of justifiable reliance where terms of document upon

which claim was based established that any reliance would not

have been justified).       But in cases where the plaintiff attaches

or    incorporates     a   document     for    purposes     other    than    the

truthfulness of the document, it is inappropriate to treat the

contents of that document as true.             For example, if a prisoner

attaches an unfavorable decision from a prison tribunal to show

that he has exhausted his administrative remedies, he does not

thereby adopt the factual findings of that unfavorable decision.

See   Carroll   v.     Yates,   362    F.3d   984,    986   (7th    Cir.    2004)

(rejecting as “fantastic” the argument that “all facts contained

in any attachments to a complaint are automatically deemed facts

alleged as part of the complaint” (internal quotation marks and

alterations omitted)).          Similarly, if a plaintiff attaches or

references a report prepared by a third-party to show how he

learned of certain facts alleged in his complaint, he does not

automatically adopt all of the factual conclusions contained in

the report.       See Banneker Ventures, LLC v. Graham, 798 F.3d

                                       14
1119, 1134 (D.C. Cir. 2015) (“Banneker referred to some of the

report’s recitations to show how it learned some facts in the

complaint, but it did not purport to and was not required to

adopt the factual contents of the report wholesale.”).

       The     purpose        for    which     the      document     is        offered    is

particularly important where the document is one prepared by or

for the defendant.             Such unilateral documents may reflect the

defendant’s version of contested events or contain self-serving,

exculpatory statements that are unlikely to have been adopted by

the plaintiff.          Treating the contents of such a document as true

simply       because     it    was    attached     to    or    relied     upon     in    the

complaint, even though the plaintiff relied on it for purposes

other than truthfulness, would be “contrary to the concept of

notice       pleading”     and      “would    enable     parties     to    hide     behind

untested, self-serving assertions.”                  N. Ind. Gun & Outdoor, 163

F.3d at 456.

                                              B.

       In this case, we think it clear that Goines did not adopt

the Incident Report as true simply by relying on the Report for

some    of    the     facts   alleged    in    his   complaint.           As    previously

noted, Goines does not base his claims on the Incident Report --

that is, no portion of any of his claims is dependent upon the

truth    of     any    statements       contained       in    the   Incident       Report.

Instead, Goines’ complaint tells the story of police who assumed

                                              15
from Goines’ physical difficulties that he was mentally ill and

never actually listened to what Goines was telling them, and

Goines referred to portions of the Incident Report to support

that theory of the case.          Thus, Goines alleged that he is not

mentally ill, but then quoted from the Incident Report that the

first police officer to whom Goines spoke told the Officers that

Goines “‘seemed to have some mental health issues.’”                      J.A. 11.

Goines alleged that the line noises and other problems with his

television service occurred when the television was turned on

and that the Officers did not hear the line noises because they

never turned on the television.            See Complaint, J.A. 10-12, ¶¶

18-19, 27.       Goines juxtaposed these clear allegations against

the   statement    in   the   Incident     Report       that    Goines    told    the

Officers that “‘there was a clicking noise in the wall because

someone   outside    was     controlling    his     T.V.,’”      J.A.    11,     which

Goines contended showed that the Officers “ignored or did not

take the time to understand Goines’ complaint,” id.                       Likewise,

Goines alleged that he told the Officers that he did not have

any    “mental      health      issues,”      but        that     the      Officers

“[n]evertheless” determined that Goines was “‘having irrational

issues and hearing things.’”        J.A. 12.        Thus, when the complaint

is read in the light most favorable to Goines and in light of

his theory of the case, it is apparent that Goines’ purpose in

quoting   from    the    Incident    Report       was    not     to     assert    the

                                     16
truthfulness      of    the    statements          contained      in   the   Report,     but

instead to illustrate the mistakes he believed were made by the

Officers.

       Because Goines did not rely on the Incident Report for its

truthfulness, the district court erred by treating as true the

factual    statements         contained       in     the   Incident       Report.        The

district court instead should have treated the Report as what it

was --     a   document       prepared    by    Officer         Shaw   representing      the

Officers’ view of events, not a document representing the true

facts.     See Jones v. City of Cincinnati, 521 F.3d 555, 561 (6th

Cir. 2008) (in case where plaintiff attached to his complaint

transcripts      of    investigatory      interviews            with   defendant     police

officers, declining to “assume everything the officers said in

those    interviews     is     true”).         The    court      likewise    should     have

treated    Goines’      allegations       regarding        the    Incident      Report    as

what they were -- allegations that the Officers made the quoted

statements, not allegations that the statements themselves were

true.     See id. (“[W]e treat the exhibit as an allegation that

the officers made the statements in the transcript and we treat

that    allegation      as    true.   .   .     .    We    do    not   accept   as    true,

however,       that    [the     officers’          statements      are]      accurate    or

true.”); N. Ind. Gun & Outdoor, 163 F.3d at 455 (“The letters

that [the plaintiff] attached to its complaint demonstrate that

[the defendant] stated it adopted the policy for safety reasons

                                           17
during   a    public    meeting     that    had    been     publicized       and    during

which individuals opposed to the policy had the opportunity to

voice their concerns.          [Attaching the letters to the complaint]

does   not,    however,      establish      the    truth      of    these    unilateral

statements.” (emphasis added)).

                                           C.

       When the statements in the Incident Report are treated not

as true, but as assertions made by the Officers, we have little

difficulty     in      concluding     that       Goines’      claims      against       the

Officers should not have been dismissed.

       To withstand a motion to dismiss, a § 1983 plaintiff must

allege   facts      that,    “if    true,       show    a   violation       of     clearly

established constitutional rights.”                    Cloaninger ex rel. Estate

of Cloaninger v. McDevitt, 555 F.3d 324, 331 (4th Cir. 2009).

“[T]he general right to be free from seizure unless probable

cause exists is clearly established in the mental health seizure

context.”     Bailey, 349 F.3d at 741 (internal quotation marks and

alterations omitted).         “[P]robable cause to seize a person for a

psychological        evaluation       [exists]          when        the     facts       and

circumstances       within    their   knowledge         and    of    which       they   had

reasonably trustworthy information were sufficient to warrant a

prudent man to believe that the person poses a danger to himself

or others.”         Cloaninger, 555 F.3d at 334 (internal quotation

marks omitted).

                                           18
       Goines alleged that he has no mental illness, and the facts

he described in the complaint -– noises in the television line

and signal disruption caused by a neighbor splicing into Goines’

cable line and a desire not to fight with the thieving neighbor

--    provided    no     basis    for   the       Officers        to     have   reasonably

concluded otherwise.             While the Incident Report indicates that

Goines   told    the     Officers    that     he        was    hearing    noises   in   the

apartment that they could not hear, that assertion cannot be

treated as true, and there are no facts alleged in the complaint

that would permit the inference that Goines heard noises in the

apartment.       Indeed, given Goines’ allegations that the noise

occurred when the television was turned on and that the officers

never turned on the television, the only permissible inference

that can be drawn from the complaint is that Goines did not hear

noises because the television was never turned on.                              See, e.g.,

United   States     ex    rel.    Oberg      v.    Pa.        Higher   Educ.    Assistance

Agency, 745 F.3d 131, 136 (4th Cir. 2014) (explaining that when

reviewing a 12(b)(6) motion to dismiss, “we construe facts in

the    light     most    favorable      to        the     plaintiff       and    draw   all

reasonable inferences in his favor” (citation, alteration, and

internal quotation marks omitted)).

       The facts as alleged in the complaint likewise provided no

reasonable basis for the Officers to have concluded that Goines

was a danger to himself or others.                      Goines alleged that he went

                                          19
to the police “because he did not know how the neighbor would

react” to a confrontation with Goines and “he did not want to

‘get in a fight’ with the neighbor,” J.A. 11, and that he never

made “any threat to do harm to any person or to himself,” J.A.

12.     These allegations are contradicted by assertions contained

in the Incident Report, but, again, those assertions cannot be

treated as true.         By quoting from and referring to the Incident

Report, Goines effectively alleged that the Officers viewed the

facts differently, but he did not adopt the Officers’ version of

the facts as his own.        Goines’ preemptive acknowledgement of the

defense may be unusual as a matter of pleading style, but it

does    not     make   Goines’     allegations     of   the    relevant        facts

implausible or otherwise support a Rule 12(b)(6) dismissal in

the face of disputed facts.            See Gale v. Hyde Park Bank, 384

F.3d 451, 452 (7th Cir. 2004) (“[T]he plaintiff may tell the

court    what    his   adversary    has   said    without     throwing    in     the

towel.”).

       Accepting the allegations of the complaint as true, Goines,

though having speech and other physical difficulties, exhibited

no signs of mental illness and made no threats to harm himself

or others, but instead sought the help of the police to avoid a

confrontation      and    potential    fight     with   a   neighbor     who    had

spliced    into    Goines’    cable    line.       Under    these   facts,      the

Officers lacked probable cause for an emergency mental-health

                                       20
detention,       and         Goines’        complaint        therefore           alleges     a

constitutional        violation.            See    Bailey,      349    F.3d   at    739    (“If

probable      cause      was      lacking,          then        [the     plaintiff]        has

successfully asserted the violation of a constitutional right --

specifically     his     Fourth        Amendment      right      against        unreasonable

seizure . . . .”).

     And      again     accepting       Goines’       allegations          as      true,    the

constitutional violation alleged is one for which the Officers

would   not     be     entitled        to    qualified       immunity.             “Qualified

immunity      shields     government          officials         from     civil      liability

insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person

would have known.”             Hill v. Crum, 727 F.3d 312, 321 (4th Cir.

2013)   (internal        quotation          marks    omitted).            “The      relevant,

dispositive inquiry in determining whether a right is clearly

established is whether it would be clear to a reasonable officer

that his conduct was unlawful in the situation he confronted.”

Saucier v. Katz, 533 U.S. 194, 202 (2001); see Smith v. Reddy,

101 F.3d 351, 355 (4th Cir. 1996) (“If the right was not clearly

established     at     the    relevant       time    or    if    a     reasonable     officer

might not have known his or her conduct violated that right, the

officer is entitled to immunity.”).

     Probable cause, of course, is a “fluid concept that cannot

be reduced to a neat set of legal rules,” Bailey, 349 F.3d at

                                              21
739 (internal quotation marks omitted), and our cases applying

the concept in the mental-health context are perhaps not easily

reduced to bright-line rules.               Nonetheless, the facts as alleged

by Goines -- the involuntary detention of a man with physical

disabilities who exhibited no signs of mental illness and made

no   threats      of    harm    --   are   sufficiently      beyond       the    realm   of

probable cause that no reasonable police officer would find them

adequate.        See id. at 740 (“The law does not permit random or

baseless detention of citizens for psychological evaluations.”

(internal quotation marks omitted)).

      Because Goines’ complaint plausibly alleges facts that no

reasonable officer would have found sufficient to justify an

emergency        mental-health        detention,       the   complaint          states   a

constitutional violation by the Officers for which they would

not be entitled to qualified immunity.

      The whole area of civil commitment involves a number of

difficult judgment calls, especially for officers with little or

no   training      in    mental      health      issues.     Under       the     facts   as

alleged,        however,       the   officers       failed    to     make       sufficient

inquiry.        As noted, this was not a matter of a third-party

complaint.         Goines      himself     had    reported    to    the     stationhouse

seeking     police       assistance.          The     officers,      however,       simply

assumed     a     threat       without     exploring       whether       the    situation

reflected       some    misunderstanding,         a   bizarre      but    non-dangerous

                                            22
incident, or something more problematic.                      Further inquiry is

useful      in    the    sorts   of    situations     where    officers      are    not

presented        with     emergency     circumstances         or    a   “substantial

likelihood” of harmful behavior.                  Va. Code Ann. § 37.2-808.         We

therefore vacate the district court’s dismissal of the claims

against the Officers and remand for further proceedings on those

claims. 1        See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556

(2007)      (“[A]   well-pleaded       complaint      may   proceed     even   if   it

strikes a savvy judge that actual proof of the facts alleged is

improbable, and that a recovery is very remote and unlikely.”

(internal quotation marks omitted)).

                                            IV.

     We turn now to Goines’ claims against Jenna Rhodes, the

mental-health       evaluator,        and   her    employer,       Valley   Community

Services Board.

     Goines’ claims against these defendants, as we understand

them, proceed on a very different path from his claims against

the Officers.           As we explained in the previous section, because


     1    In addition to Officers Shaw and Dean, Goines named
Officer D.L. Williams as a defendant.     Although the district
court dismissed the claims against Williams, Goines does not
challenge that dismissal on appeal.   Goines has thus abandoned
his claims against Williams, and we therefore affirm the
district court’s dismissal of those claims. See, e.g., Suarez–
Valenzuela v. Holder, 714 F.3d 241, 248–49 (4th Cir. 2013)
(issues not raised in the argument section of the opening brief
are abandoned).


                                            23
Goines’    claims       against    the       Officers      were     not      based       on   the

Incident Report and Goines did not otherwise adopt it, we did

not    treat    the   contents     of    the       Incident    Report        as    true       when

evaluating the claims against the Officers.                         The claims against

Rhodes and her employer, however, are based on the Screening

Report.     That is, Goines does not contend that the Officers did

not provide the information set out in the Screening Report or

that Rhodes otherwise fabricated the information in the Report.

Instead, Goines contends that the information in the Screening

Report is not sufficient to provide probable cause for a mental-

health    detention.         See    Complaint,          J.A.      16    (“Based          on   the

observations      of     Goines     as       set     forth     in      the    Preadmission

Screening Report, Defendant Rhodes lacked probable cause . . .

.”);    Brief    of     Appellant       at    38    (“No     objectively           reasonable

evaluator       would    have     concluded,         based     on      the        information

available to Rhodes, that Goines had a mental illness.”); Brief

of Appellant at 43 (“No objectively reasonable evaluator would

have concluded, based on the information available to Rhodes,

that Goines, as a result of mental illness, posed an imminent

threat to others.”).            Goines has thus accepted the contents of

the Screening Report and based his claims on the assumed truth

of the Screening Report.            Under these circumstances, then, it is

proper for us to likewise assume the truth of the Screening

Report    when    considering       whether         Goines     has      stated       a    claim

                                             24
against Rhodes and her employer.             See Am. Chiropractic, 367 F.3d

at 233-35 (dismissing civil RICO claim by looking to terms of

document upon which claim was based); E. Shore Markets, 213 F.3d

at   181   (looking   to   terms   of    attached   lease    when   dismissing

breach-of-lease complaint).

      Accordingly,     the   question        on   appeal    is   whether   the

information contained in the Screening Report is sufficient to

provide probable cause for an emergency mental-health detention.

We believe it is. 2

      The Screening Report contains Rhodes’ personal observations

of Goines and notes that Goines’ eyes were darting around as if

he were responding to visual hallucinations; that Goines was

      2   Relying on Torchinsky v. Siwinski, 942 F.2d 257 (4th
Cir. 1991), the district court rested its probable-cause
analysis in part on the court’s view that the magistrate’s
issuance of the temporary detention order created a rebuttable
presumption of probable cause.     In Torchinsky, a false-arrest
case, we used rebuttable-presumption language when considering
the effect of the issuance of an arrest warrant based on
judicial findings of probable cause on the arresting officer’s
claim of qualified immunity. See id. at 261 (“[T]he decision of
a detached district judge that Siwinski satisfied the more
stringent probable cause standard is plainly relevant to a
showing   that   he   met  the   lower   standard   of  objective
reasonableness   required  for   qualified   immunity.”).     The
presumption in Torchinsky thus was not a presumption that
probable cause existed, but a presumption of the reasonableness
of the officer’s reliance on the arrest warrant. See id. at 262
(“The presumption of reasonableness attached to obtaining a
warrant can be rebutted where a reasonably well-trained officer
. . . would have known that his application failed to establish
probable cause and that he should not have applied for the
warrant.” (internal quotation marks and alteration omitted)).



                                        25
perseverating on a neighbor “controlling” his television; that

Goines      displayed       inappropriate      affect      (including   laughing    at

inappropriate times) and delayed response; and that Goines was

disoriented as to time, believing it to be March 2012 rather

than May 2014.           The Screening Report also contains information

given to Rhodes by the Officers, including the Officers’ reports

that Goines heard clicking noises in his apartment that they did

not    hear      and    that   Goines    first     threatened      to   assault    his

neighbors “with [his] hands” and then later threatened to take

care of the problem himself “with his Smith & Wesson firearm.”

J.A. 23.         According to the Screening Report, Goines repeated his

threat      to    Rhodes,    telling    her    that   if    released,   “he   [would]

return home and assault his neighbors ‘because [he was] just

tired of it.’” 3        J.A. 23.

       As we have explained, “probable cause to seize a person for

a     psychological         evaluation        [exists]     when   the    facts     and

circumstances within [the defendant’s] knowledge and of which

[the       defendant]    had    reasonably       trustworthy      information     were

       3   Goines alleged in his complaint that he never
threatened to harm anyone, an allegation we treated as true as
to his claims against the Officers.      As we have explained,
however, Goines has accepted the truth of the Screening Report
for purposes of his claims against Rhodes and her employer, such
that the Screening Report controls over the contrary allegation
in his complaint. See, e.g., S. Walk at Broadlands Homeowner’s
Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d 175, 182 (4th
Cir. 2013)



                                          26
sufficient to warrant a prudent man to believe that the person

poses a danger to himself or others.”                     Cloaninger, 555 F.3d at

334   (internal       quotation      marks       omitted).        In    our    view,   the

information     set     out     in   the    Screening      Report       satisfies      this

standard. 4      Rhodes        observed     Goines       behaving      as    if   he   were

responding     to     visual    hallucinations,          and   she     had    “reasonably

trustworthy      information”        from    the     Officers        that     Goines   was

suffering from auditory hallucinations as well.                             Id. (internal

quotation      marks      omitted).           In     Rhodes’        presence,      Goines

threatened to attack his neighbors when released, and Rhodes was

informed by the Officers that Goines had earlier made similar

threats.      In our view, these facts are “sufficient to warrant a

prudent man to believe the person poses a danger to himself or

others,”       id.      (internal        quotation        marks        omitted),       thus

establishing         probable    cause      for    the    emergency         mental-health

detention. 5


      4   Goines told Rhodes that he was “born with a ‘shrunken
cerebellum,’” J.A. 23, and gave her the name of his primary care
physician, and he seems to suggest that Rhodes’ failure to
confer with Goines’ physician somehow negates probable cause.
We disagree. Cf. Wadkins v. Arnold, 214 F.3d 535, 541 (4th Cir.
2000) (“Although an officer may not disregard readily available
exculpatory evidence of which he is aware, the failure to pursue
a potentially exculpatory lead is not sufficient to negate
probable cause.”).

      5   In his brief, Goines makes much of the fact that
Rhodes included a diagnosis of “Psychotic Disorder NOS [not
otherwise specified]” in the Screening Report. J.A. 27. Goines
(Continued)
                                            27
    As explained above, Goines has accepted the information set

out in the Screening Report for purposes of his claim against

Rhodes.   And   because   that   information   established   probable




contends that Rhodes, who is not a psychiatrist or psychologist,
lacks the qualifications necessary to make such a diagnosis, and
he   argues  that  Rhodes   misled  the   magistrate  about  her
qualifications by including the diagnosis in the Screening
Report relied upon by the magistrate.    In Goines’ view, “where
the basis for detention rests on the diagnosis of a mental
health disorder, there is simply no probable cause for detention
where the evaluator making the diagnosis is not properly trained
to do so.” Brief of Appellant at 37-38.

     Even assuming that a deficiency in training could negate
the probable cause otherwise established by the facts set forth
in the Screening Report, we disagree with Goines’ assertion that
Rhodes   lacked  the   necessary  qualifications.     As  Goines
recognized in his complaint, Rhodes evaluated Goines in her
capacity as the “designee and employee of Defendant Valley
Community Services Board.” J.A. 14.        Under Virginia law,
designees of local community services boards must be “skilled in
the assessment and treatment of mental illness” and must have
“completed a certification program approved by the Department
[of Behavioral Health and Developmental Services],” Va. Code
Ann. § 37.2-809(A); see Va. Code Ann. § 37.2-100.           Such
designees are specifically authorized to conduct evaluations and
determine whether the criteria for temporary detention are met.
See Va. Code Ann. § 37.2-809(B).      Although Rhodes is not a
psychologist, she has the qualifications deemed necessary by
Virginia to evaluate Goines and determine the need for temporary
detention, an inquiry that requires determining whether a mental
illness is present.        See Va. Code Ann. § 37.2-809(B)
(authorizing involuntary temporary detention “if it appears from
all evidence readily available,” that, inter alia, “the person .
. . has a mental illness and . . . there exists a substantial
likelihood that, as a result of mental illness, the person will,
in the near future, . . . cause serious physical harm to himself
or others as evidenced by recent behavior causing, attempting,
or threatening harm and other relevant information”).     Rhodes
thus did not mislead the magistrate, and Goines’ qualifications-
based challenge to Rhodes’ actions fails.


                                 28
cause,     Goines’     complaint        fails    to    allege      a    constitutional

violation       by   Rhodes.      The   determination         that     Rhodes    did   not

violate    Goines’      constitutional      rights         also   forecloses     Goines’

claims     against       Valley     Community         Services         Board,    Rhodes’

employer.       See, e.g., Waybright v. Frederick Cty., 528 F.3d 199,

203 (4th Cir. 2008) (“[M]unicipalities cannot be liable under §

1983 without some predicate constitutional injury at the hands

of the individual state officer . . . .” (internal quotation

marks     and    alteration       omitted)).          We     therefore     affirm      the

district court’s dismissal of Goines’ claims against Rhodes and

her employer.

                                           V.

        Accordingly, for the foregoing reasons, we hereby affirm

the district court’s dismissal of Goines’ claims against Rhodes,

Valley    Community      Services       Board,   and       Officer     D.L.     Williams.

However, we vacate the district court’s dismissal of Goines’

claims against Officers Shaw and Dean, and we remand for further

proceedings on those claims.               In concluding that the complaint

against Officers Shaw and Dean survives a motion to dismiss, we

need not and do not reach the question of whether the summary

judgment record would afford a sound basis for awarding judgment

to defendants.

                                          AFFIRMED IN PART, VACATED IN PART,
                                                                AND REMANDED


                                           29
NIEMEYER, Circuit Judge, concurring:

      I   am    pleased       to    concur          in   Chief     Judge     Traxler’s    fine

opinion, recognizing his nuanced articulation of how the pleader

may variously use a document incorporated into the complaint.                                I

write this brief concurrence only to note that, in determining

qualified immunity, we need not recognize only the pleader’s

version    of       the     facts       that    are      stated       in   the   incorporated

document       if     the    document          is     taken      to    state     those    facts

accurately          from    the     defendants’          point        of   view,   here    the

officers’ point of view.                 Thus, if the document -- in this case,

the   Incident        Report       --    were       taken     to   state     accurately    the

officers’       perceptions,            we     could      use      those    perceptions     to

determine qualified immunity.                       See Rowland v. Perry, 41 F.3d

167, 173 (4th Cir. 1994).                In Rowland, Judge Wilkinson wrote:

      Though it focuses on the objective facts, the immunity
      inquiry must be filtered through the lens of the
      officer’s perceptions at the time of the incident in
      question.   Such a perspective serves two purposes.
      First, using the officer’s perception of the facts at
      the time limits second-guessing the reasonableness of
      actions with the benefit of 20/20 hindsight.   Second,
      using this perspective limits the need for decision-
      makers to sort through conflicting versions of the
      “actual” facts, and allows them to focus instead on
      what the police officer reasonably perceived.

Id. (emphasis added) (citations omitted).

      On remand, the officers will be able to supply their own

affidavits of their perceptions at the time of the incident,




                                                30
thus   enabling   the   district   court   to   conduct   an   appropriate

analysis of their qualified immunity defense.




                                    31